 RED DOT FOODS,INC.-145Basically, the Respondent operates a packing plant and distributes its productionby its own sales force and through the Savannah and Macon partnerships.Func-tionally the Georgia partnerships operate as branches of the Respondent and theyjointly form a continuous chain from production to wholesale and retail distribution.Although it is apparent that there is much local autonomy in each concern, indetermining the effect of the operations of the Respondent upon commerce, theirfull impact cannot be determined without considering also the operations of thetwo Georgia partnerships who function as outlets for its products.The TrialExaminer therefore concludes that the Respondent and Meddin Brothers, at Savannah,and Meddin Brothers, at Macon, are functionally integrated and the operations ofthose concerns must be considered in their totality in determining the impact oftheir operations upon commerce.The barrier of a State boundary has prevented a similar integration of the opera-tions of the Respondent with those of the partnership at Charleston, South Carolina.Shipments from the Respondent to the Charleston concern are small.There arethe ties of family ownership and some joint functioning, but there is no integrationestablishing a chain of production and distribution such as exists between theRespondent and the other two partnerships.The Trial Examiner therefore concludesthat the operations of Meddin Brothers, at Charleston, South Carolina, are notintegrated with those of the Respondent and should not be considered in deter-mining the question of jurisdiction.I-If the out-of-State purchases or direct inflow of the Respondent and the MeddinBrothers partnerships in Savannah and Macon, Georgia; are totaled the result is asfollows:-1953-Direct inflow Respondent---------------------------------- $402, 237.29Direct inflow Meddin Brothers (Savannah)-------------------80, 925. 24Direct inflow Meddin Brothers (Macon)---------------------40, 681. 94Total-------------------------------------------------523,844.471954-Direct inflow Respondent---------------------------------349, 980. 81Direct inflow Meddin Brothers (Savannah)-------------------82, 544.24Direct inflow Meddin Brothers (Macon)---------------------111, 726. 83Total-------------------------------------------------544,251.88Thus total direct inflow in each of the years which could be used as a base forcalculation was in excess of the $500,000 direct inflow requirement set forth in theJonesborocase,supra.20The Trial Examiner therefore concludes that the opera-tions of the Respondent when considered as an integrated enterprise with the Georgiapartnerships satisfy one of the criteria established by the Board for the assertion ofjurisdiction.Accordingly, the application to dismiss these proceedings for want ofjurisdiction is denied.It is further ordered that this hearing shall be resumed on the merits on Tuesday,-August 9; 1955; at 9:30 a. in., in the United States Post Office and Federal Building,Savannah, Georgia.' National Gas Company,99 NLRB 273, 276, reversed on other grounds 215 F. 2d 160(C. A. 8) ; P.M. Reeves and Sons, Inc.,112 NLRB 295.Red Dot Foods,Inc. andChauffeurs,Teamstersand Helpers,LocalNo. 442, A. F. of L., Petitioner.Red Dot Foods,Inc. andLodgeNo. 1406,International Associ-ation ofMachinists, A. F. ofL., Petitioner.Cases Nos. 13-RC-4428 and 13RC-4442. September 21, 1955DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Robert H. Cowdrill, hearing114 NLRB No. 29. 146DECISIONS OF NATIONAL LABOR RELATIONS BOARDofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.'Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.The Employer contends that its contract with the Bakery Workersis a bar to the instant petitions.'This contract is for 2 years' durationbeginning April 14, 1955, and provides for the recognition of theBakery Workers "as sole representative of all of the Company's em-ployees at itsMadison,Wisconsin, plant, excluding executive,supervisory, office and clerical employees and any temporary em-ployees. . . ."At the hearing, however, the Bakery Workers admit-ted that it has never represented the Employer's cafeteria employees,janitors, shipping room employees, and maintenance engineers.More-over, although -the Employer's production manager testified that allclassifications of -employees had been bargained for by -the BakeryWorkers, he later admitted that no demand for wage increases oradjustments -had -been made -by the Bakery Workers for the shippingroom employees, nor had it handled grievances for them.He statedfurther that the wage rates for the shipping room employees were de-termined by their supervisor and -that he did not know upon whatbasis the supervisor granted wage increases to those employees.It is admitted that appendix A of the contract between the Em-ployer and the Bakery Workers, wherein the employee classificationsand wage rates are listed, does not specify the classifications of em-ployees sought in this proceeding.The production manager en-deavored to explain this by stating that the classification of "generalutility" in the contract covers all employees not under specific classi-fications.Later in the hearing, however, he contradicted his broadstatement and admitted that the "general utility"-classification did notapply to cafeteria employees, shipping room employees, or employeesiPrior to the close of the hearing,the Chauffeurs,Teamsters and Helpers, Local No 442,A F of L., herein called Teamsters, Lodge No 1406,InternationalAssociation ofMachinists,A F of L,herein called IAM, and Bakery & Confectionary Workers Inter-national Union of America,AFL, Local No. 233,herein called Bakery workers,jointlyfiled several motions,including an alternative motion requesting the Board to establishan overall residual unit of employees to be represented jointly by the three unions.Thehearing officer referred the motions to the Board for rulingsFor reasons stated inparagraphs 4 and5,infra,the alternative motion is granted2The Bakery workers was permitted to intervene at the hearing on the4basis of anexisting contract with the Employer.3At the beginning of the hearing,the Bakery workers also contended that the contractwas a bar.However,prior to the close of the hearing, it withdrew this contention andall previous objections to the units sought by the IAM and the Teamsters. RED DOT FOODS, INC.147performing any type of maintenance work.The Employer's' urchas-ing agent and assistant production manager also stated that the "gen-eral utility"classification did not apply to cafeteria or shippingemployees.Thus, even the testimony of the Employer's `'witnessestends to support the testimony of the Bakery Workers' representativethat it had not represented the employees in question.Thus the clearimport of the testimony,even of the Employer'switnesses, supportsthe finding that the Bakery Workers has not represented or bargainedfor the employees sought herein.We, therefore,find that the contractbetween the Employer and the BakeryWorkers isnot a bar to a pres-ent determination of representatives for those eniployees.44.The appropriate unit :The Teamsters seeks to,represeilt a unit of the Employer's shippingroom employees.The IAM filed a petition seeking to represent a unitcomposed of all of the Employer'smaintenance departments em-ployees, including janitors and cafeteria employees.At the hearing,the IAM clarified its unit position by stating that the engineering de-partment employees were a part of the unit it sought to- represent.Later,at the hearing, the Teamsters,the IAM,and the Bakery Workersfiled a joint motion requesting the Board to establish three separateunits as follows:(1)A maintenance unit composed of engineering de-partment employees and maintenance employees,excluding janitors,cafeteria employees,and all other employees, with IAM on the ballot;(2) all of the Employer's shipping room employees only, with theTeamsters on the ballot; and(3) a residual unit consisting of janitors,cafeteria employees,and laundry employees,with the Bakery Workerson the ballot.'As an alternative,the Bakery Workers would includethe employees it sought in the production unit which it presently rep-resents.In the event the Board failed to grant the 3 units requested,all 3 labor organizations requested as an alternative motion that anoverall residual unit, including all of the aforesaid employees soughtherein, be established with all 3 Unions appearing on the ballot as jointrepresentatives.The Employer opposes the original motion on thegrounds that the units sought are not appropriate and opposes thealternative motion on the ground that the 3 Unions may not jointlyrepresent an overall residual unit of its employees.The maintenance employees grease and make minor repairs to ma-chinery and equipment.They also fabricate some simple repair parts.The engineering department employees repair machinery,fabricatesome equipment and parts,and perform some painting and bricklaying4 SeeBell' Aircraft Corporation,98 NLRB 1277, at p 12788 The Employer does not have a department designated as a maintenance department.It does, however,have an engineering department,and has several additional employeeswho are separately supervised and are classified as maintenance employees6The Bakery workers submitted to the hearing officer a sufficient showing of interestin this group of employees.387644-56-vol. 114-11 148DECISIONS OF NATIONAL LABOR RELATIONS BOARDwork.The janitors, whom the IAM would exclude from themainte-nanceunit, mop, resurface, and wax the floors of the plant,.clean andwipe down the conveyors, and clean the air filter louvers. In view ofthe fact that the janitors are clearly performing maintenance duties,and the further fact that they are under the same immediate supervi-sionas the maintenance employees, they must be included in any appro-priate unit of the Employer'smaintenanceemployees.We find thatall of the Employer's maintenance employees, engineering departmentemployees, and janitors constitute an appropriate unit for the purposesof collective bargaining.However, as the IAM sought all of these"employees in its petition, as clarified at the hearing, and failed to sub-mit asufficient showing of interest in this maintenance unit, we shallnot direct that an election be held in this unit.The shipping room employees receive and store raw materials andloadthe finished products on trucks for shipment.Production-em-ployees classified as truckers, who are represented by the BakeryWorkers as part of the production unit, transport most of the finishedproducts from the machines to the shipping room which is adjacent tothe productionarea.The shipping employees also transport some ofthe finished products from the production machines to the shippingroom and at times transport the finished products from the productionmachines directly to the trucks-for shipment.The production em-ployees assist in the unloading of raw materials. In fact, the produc-tionemployeesas a regularpractice receive and store potatoes and theshipping room employees seldom perform this work for the Employer.The Employer does not employ any shipping employees at the FairOaks plant.The production employees at that plant transport all of.the finished products from the machines to the storage areas and theshipping employees from the East Washington Avenue plant go overthere to load the trucks.The hours, working conditions, and benefitsof these shipping employees are similar to those of the production em-ployees included in the contract and with whom they are frequentlyinterchanged. In these circumstances, it does not appear that the dutiesand interests of the shipping room employees are so clearly distinguish-able from those of the employees in the production unit to warrant theestablishment of an appropriate departmental unit limited to the ship-ping room employees.'We further find that these employees may notconstitute an appropriate residual unit as other unrepresented produc-ti on and maintenance employees are not sought in the unit..The janitors, cafeteria employees, and laundry employees sought bythe Bakery Workers do not constitute an appropriate residual unit orresidual voting group for inclusion with the presently represented.7 SeeAlpine Metals Manufacturing Company,95NLRB1190;National CyhnderGasCompany,100 NLRB 768. RED DOT FOODS, INC.149production employees as other unrepresented production and main-tenance employees are not sought in the residual unit or voting group.As aforesaid, the three labor organizations seek in an alternativemotion to represent jointly as a residual unit all of the Employer'sjanitors,maintenance employees, engineering department employees,shipping room employees, cafeteria employees, and laundry employees.These are the only unrepresented production and maintenance em-ployees at the Employer's Madison, Wisconsin, plants.We have fre-quently found such residual units appropriate.'We, therefore, findthat the following employees of the Employer at its Madison, Wiscon-sin, plants constitute an appropriate unit for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act:All janitors, maintenance employees, engineering department em-ployees, shipping room employees, cafeteria employees, and laundryemployees.'5.The Teamsters, the IAM, and the Bakery Workers desire to beplaced on the ballot as a single joint representative of the unit foundappropriate in paragraph 4,supra.The Employer contends that Sec-tion 9 (c) of the Act does not provide for labor organizations to actas a joint representative.No showing has been made that, if selected,the Teamsters, the IAM, and the Bakery Workers will not bargain ona joint basis for the whole unit. Board precedent has fully establishedthe propriety of two or more labor organizations acting jointly asbargaining representative for a single unit of employees.10We see noreason to depart from such precedent in the instant case and, accord-ingly, find that these three labor organizations may appear jointly onthe ballot in the election directed hereinafter. If they should win, theywill be certified jointly as the bargaining representative of the em-ployees in the entire appropriate unit.The Employer may then insistthat the three labor organizations do in fact bargain jointly for suchemployees as a single unit.[Text of Direction of Election omitted from publication.]MEMBER PETERSON,dissenting :I would find the contract between the Employer and Bakery Work-ers to be a bar, having been made before the petitions were filed, andaccordingly dismiss the petitions.s The Wilson H. Lee Company,97 NLRB 1023,at p. 1025;Advertisers ProductionServices,Inc.,110 NLRB 5909 The Employer contends that these employees appropriately should be included in theunit presently represented by the Bakery Workers.As we have found that these employeesseeking to represent these employees as a part of the presently represented unit of 'em-ployees, we need not decide the appropriateness of their inclusion in that unit.10 StanolindCal and Gas Company,98 NLRB 969, at p. 973;General Electric Company(RiverWorks),107 NLRB 70, footnote 3. 150DECISIONS OF' NATIONAL LABOR RELATIONS BOARDThe contract, which is for a 2-year period from April 14, 1955, pro-vides that the Bakery Workers is recognized "as the sole, representa-tive of all of the Company's employees at its Madison, Wisconsin,plant, excluding executive, supervisory, office and clerical employeesand any temporary employees...." This language is unambiguousand plainly includes the employees here sought to be established as aresidual unit.The, Employer testified that the employees now sought,on the theory they have not been included in the contract unit repre-sented, by,the Bakery Workers, had received the benefits-resulting fromnegotiations with that Union.While it appears. that no specific, men-tion of these groups is made in the contract, and that as to some of themthe Bakery Workers did not enforce its union-shop provision, I re-gard the testimony indicating noncoverage as being too_ insubstantialto establish that these groups have in, -fact been -excluded- from thecontract unit.Accordingly, I would dismiss the petitions.Kennard CorporationandInternational Brotherhood of Boiler-makers,Iron Ship Builders,Blacksmiths,Forgers and Helpers,Lodge No.1012, AFLand District No. 9, International Associ-ationofMachinists,AFL. andIndependent Air ConditioningEmployees'Union,Petitioners.Cases Nos. 1I5-RQ-2807,,14 RC-,0810, and 14-RC-2815, - September 21, 1955DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9 (c) of the_ Na-tional Labor Relations Act, a consolidated -hearing was held beforeJean F. Souders, hearing officer. The hearing officer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within,the meaning of Section9 (c) (1) and Section2 (6) and (7) of theAct4.The Petitioner in Case No. 14-RC-2810, District No. 9, Interna-tional` Association ofMachinists, AFL (herein" called Machinists),seeks a unit of toolroom employees.The `Petitioner- in Case No. 14-RC-2807, International Brotherhood of Boilermakers,; Iron ShipBuilders, Blacksmiths, Forgers and Helpers, Lodge No. 1012, AFL(herein called Boilermakers), seeks a unit of production and main-tenance employees.The Petitioner,in Case No.- 14-RC-2815, In-114 NLRB No. 34.